DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 July 2021 have been fully considered but they are persuasive only in part.
First, applicant’s amendments overcome the previous rejections under 35 U.S.C. 112(b) which are accordingly withdrawn.  However, new issues in the amended claim language under 35 U.S.C. 112(b) are dealt with below.
Second, regarding the prior art rejections, applicant argues that e.g., Okamura and Cho do not reveal the controller “configured to determine a duration time by counting a door operation time period based on the door operation signal and control the damper by applying a current to the damper during the duration time”.1  However, this language is indefinite in that it is unclear how the “door operation time period based on the door operation signal” is defined from the teachings of the specification (e.g., is this a time period after the door is closed, as possibly inferable from FIG. 5, or a time period between the door being opened/closed and the door being opened/closed, as possibly inferable from FIG. 5, or a time period after the door is opened, as possibly inferable from FIG. 5, or something else entirely?), it is unclear how the “duration time” is determined by the controller “by counting a door operation time period”, or what “counting a door operation time period” in fact requires (e.g., does there need to be some increase/decrease in a numerical value, like “3, …, 4, …, 5, etc.” maintained by a 2, “Yes the door is still open in this Step iteration, …, Yes the door is still open in this Step iteration, …, Yes the door is still open in this Step iteration, etc.”, or digitally, “1, …, 1, …, 1, etc.”, as a running count/indicator of the time period of door operation?)
Moreover, this “counting” is rendered obvious by Izawa et al. (JP, 2006-76318), cited previously with machine translation provided herewith, which controls the damping of a damper “for a predetermined time” after the door is closed in order to suppress shaking when the vehicle is stopped and the door is opened and then closed, while minimizing power consumption (paragraph [0024]).  The “predetermined time” would have obviously been “count[ed]” in the control unit of Okamura (JP, ‘517).
Here, the examiner merely notes that this “predetermined time” is apparently similar to applicant’s invention as disclosed at published paragraphs [0099] and [0100]:
“[0099] As shown in FIG. 5, when conventional ECS stop control is performed, since a current is continuously applied to a damper 221 from a time point at which a vehicle 1 is stopped to a time point at which the stopped situation is released, a high frequency noise, such as a beeping sound, is continuously generated, and energy consumption is increased due to the continuous application of the current when the vehicle 1 is stopped.

[0100] However, when the ECS stop control of the present invention is performed, since the application of the current to the damper 221 starts when the vehicle 1 is stopped, the door operation signal is received, and the application of the current is released after the predetermined time period, the high frequency noise and energy consumption may be reduced.

Accordingly, applicant’s arguments as to patentability under 35 U.S.C. 103 are not convincing.
Withdrawn Claims
Claims 4 to 6, 9, 10, and 13 remain withdrawn from consideration, e.g., as no generic or linking claim is allowed herein.  (Moreover, claims 9 and 10 are directed to a non-elected species, and are not e.g., dependent on a generic or linking claim.)
Examiner’s Note on Canceled Claims 3 and 8
While applicant presents canceled claims 3 and 8 with strike-through text apparently not permitted by 37 CFR 1.121(c)(4)(i) or the MPEP3, the examiner understands these claims are clearly canceled by the status of the respective claim being indicated as canceled, and so treats the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 13 and 14, in claim 7, lines 13 and 14, and in claim 11, lines 12 and 13, “[the controller is configured to] determine a duration time by counting a door operation time period based on a door operation signal” is indefinite from the teachings of the specification[4], since i) it is unclear (e.g., from the teachings of the specification) how the “door operation time period based on the door operation signal” is defined (e.g., is this any time period after the door has been operated, perhaps opened or closed, or is this the period between when the door is opened/closed and when the door is closed/opened, as possibly shown in FIG. 5, or something else entirely?), and ii) the door operation time period and the duration time are apparently (?) different as disclosed5 but no reasonably certain relationship between the “door operation time period” and the “duration time” can be ascertained by the examiner in the specification, rendering unclear how the duration time would possibly be determined by the controller, “by counting a door operation time period”, as claimed.  See also paragraph [0116] of the published specification which indicates that the “duration time” is determined as “an arbitrary time period”.  It is also unclear what “counting” the door operation time period might represent from the teachings of the specification (e.g., if a period when the door is opened is precisely determined by checking in each successive loops of a flowchart whether the door is open6, then is a door operation period “counted” in each successive loop?  Why or why not?).  Therefore, it is unclear how the claimed duration time is determined “by counting a door operation time period” by the controller, rendering the metes and bounds of the claim unclear. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura (Japan, 07-125517; EPO machine translation provided previously) in view of Izawa et al. (Japan, 2006-76318; cited previously; EPO machine translation attached).
Okamura (Japan, ‘517) reveals:
per claim 7, a vehicle [e.g., the car whose height is controlled; title] comprising: 
a speed sensor configured to detect a vehicle speed of the vehicle and to generate a signal of the vehicle speed [e.g., the vehicle speed sensor e in FIG. 1, and the vehicle speed sensor SV in FIG. 3, for generating a signal such as when V = 0 km/h]; 
a door operation sensor e.g., the door sensor j in FIG. 1, and the door sensor SD in FIG. 3] configured to detect when a door of the vehicle is opened or closed and to generate a door operation signal when the door of the vehicle is opened or closed [e.g., as shown by the top line in FIG. 15[7] (e.g., “
    PNG
    media_image3.png
    63
    108
    media_image3.png
    Greyscale
” =  door)]; and 
a controller [e.g., shown in FIG. 1; and also at 4 in FIG. 3] configured to receive the signal of the vehicle speed from the speed sensor [e.g., shown in FIG. 1 and in FIG. 3], to determine a stop state of the vehicle based on the vehicle speed [e.g., when the vehicle speed indicates the vehicle is “stopped”, e.g., 0 km/h, at Step 101 in FIG. 13], to receive the door operation signal from the door operation sensor to detect when a passenger enters or exits the vehicle when the vehicle is stopped [e.g., at Step 113 in FIG. 13], and to increase a damping force of a damper [e.g., the damping force property of the shock absorber 1b of the vehicle air suspensions 1] when the door operation signal is input [e.g., to cause the damping force position of the shock absorber to change from “SS” (soft-soft) to “HS” or “SH” as shown in FIG. 15 (and in FIG. 13, e.g., at Steps 106 and 108) including a “hard” characteristic representing an increase in (damping force) kgf in FIG. 6, when the person gets off or on the vehicle, respectively; for example, when it is determined at 101 in FIG. 13 that the vehicle is in a stopped state (101, YES), and that vehicle height is not currently being controlled or the control recently turned off (102, NO and 109, NO), it is then determined at 113 whether the Open/Closed state of the door detected by the door sensor SD is in the open state; and when the door has been opened while the vehicle is stopped (113, YES), then if (when a person gets off the vehicle and the vehicle moves upwardly) the relative velocity is positive, the  damping in the shock absorber is controlled at 106 to “HS” to make the extension side of the shock absorber into hard characteristics (larger kgf in FIG. 6), while if (when a person gets on the vehicle and the vehicle moves downwardly) the relative velocity is negative (114, NO and 115, NO), then damping in the shock absorber is controlled at 108 to “SH” to make the compression side of the shock absorber into hard characteristics (larger kgf in FIG. 6)];
wherein the controller is configured to determine a duration time [e.g., the time of HS damping in FIG. 15(a), and the time of SH damping in FIG. 15(b); and/or the times of subsequent damping force position control in FIGS. 15(a) and 15(b)] based on the door operation signal [e.g., based on the time when the door is open, as shown in the top graph in FIG. 15, that causes the YES answer at Step 113 in FIG. 14 and accordingly, the HS damping (at Step 106) if VS > 0 (at Step 114, YES) or the SH damping (at Step 108) if VS < 0 (at Step 115, NO)] and control the damper by applying a current to the damper [e.g., applying current (see e.g., FIG. 17, bottom8) to control the (position of) pulse [stepper] motor 3 (FIG. 4), via the drive circuit 4c (FIG. 3), while the door is open (FIG. 15(a)) to rotate the adjuster 40 counter-clockwise to the HS region (cf. FIG. 7) e.g., from the soft SS region as in FIG. 15(a), or applying current to the pulse [stepper] motor 3 (FIG. 4), via the drive circuit 4c (FIG. 3), while the door is open (FIG. 15(b)) to rotate the adjuster 40 clockwise to the SH region (cf. FIG. 7) e.g., from the soft SS region as in FIG. 15(b)] during the duration time [e.g., for example, during the time of HS damping (FIG. 15(a)) or SH damping (FIG. 15(b))];
Okamura (Japan, ‘517) does not explicitly state that his controller (e.g., as shown in FIG. 1, and as shown at 4 in FIG. 3) determines a duration time by “counting a door operation time period based on the door operation signal”, although i) he clearly shows the door operation time period for the door in the top graph of FIG. 15 (“
    PNG
    media_image3.png
    63
    108
    media_image3.png
    Greyscale
”=  door), and ii) he clearly shows that the HS and SH damping force positions (regions) are attained by the adjuster 40 being rotated by the electrical pulse motor 3 at the (same) time as the door is open (see also the flowchart in FIG. 14 that requires this, e.g., at Steps 113ff).
However, in the context/field of a variable attenuating force damper for a vehicle which controls the attenuating force of the damper when a door is opened after a vehicle stops in order to suppress the shaking of the vehicle body due to the getting on and off of the occupant and the loading and unloading of the cargo (paragraph [0024]), Izawa et al. (JP, ‘318) teaches at paragraph [0024] that the suppression control of the damper may be continued for a predetermined time after the door opening/closing sensor Sa detects that the door is closed, and then it ends (cf. paragraphs [0007], [0024], etc.), in order that power consumption of the electronic control unit U is/will be minimized.
It would have been obvious at the time the application was filed to implement or modify the Okamura (Japan, ‘517) car height adjusting device and method so that the damping control (e.g., HS, SH, etc.) in FIGS. 5(a) and 5(b)  would have been continued for a predetermined time after the door was closed, and then the control would end, as taught by Izawa et al. (JP, ‘318), with the predetermined time obviously being determined by means of a timer/clock that was counting time in the control unit 4 of Okamura et al. (Japan, ‘517), in order that the shaking of the vehicle body due to getting on and off of the occupant and the loading and unloading of the cargo would be suppressed during the predetermined time while minimizing the power consumption of the control unit, etc., as taught by Izawa et al. (JP, ‘318), as combining prior art elements according to known methods to yield predictable results (KSR), and a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Okamura (Japan, ‘517) car height adjusting device and method would have rendered obvious:
per claim 7, wherein the controller is configured to determine a duration time [e.g., the time during which the door is open as shown in FIG. 15 of Okamura (JP, ‘517); and the predetermined time period after the door is closed during which damping force control of the damper continues, as taught by Izawa et al. (JP, ‘318), with the time obviously being measured/determined by a count of a timer/clock in the control unit 4 of Okamura et al. (JP, ‘517), as would have been conventional for the CPU 4b in Okamura (JP, ‘517)] by counting a door operation time period based on the door operation signal [e.g., when the door is open as in FIGS. 14 and 15 of Okamura (JP, ‘517); and for the predetermined time (obviously counted) after the door is closed, as taught by Izawa et al. (JP, ‘318), with the closing of the door being a door operation] and control the damper by applying a current to the damper during the duration time [e.g., as taught by both Okamura et al. (JP, 517) with the drive current for the pulse motor 3 in FIGS. 3, 4, 15, and 17; and by Izawa et al. (JP, ‘318) e.g., with the current supplied to (the coil 28 of) the variable damper 14 in FIGS. 1 and 2];
Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (Japan, 07-125517; EPO machine translation provided previously) in view of Izawa et al. (Japan, 2006-76318; cited previously; EPO machine translation attached), for example as applied to claim 7 above, and further in view of Cho (Korea, 1020170068129; EPO machine translation provided previously).
Okamura (Japan, ‘517) as implemented or modified in view of Izawa et al. (JP, ‘318) has been described above (with reference to claim 7) and renders obvious:
per claim 1, a vehicle [e.g., the car in Okamura (JP, ‘517) whose height is controlled; title; and the vehicle in Izawa et al. (JP, ‘318)] comprising: 
a speed sensor configured to detect a speed of the vehicle to generate a signal of a vehicle speed [e.g., the vehicle speed sensor e in FIG. 1 of Okamura (JP, ‘517), and the vehicle speed sensor SV in FIG. 3, for generating a signal such as when V = 0 km/h]; 
a door operation sensor [e.g., the door sensor j in FIG. 1 of Okamura (JP, ‘517), and the door sensor SD in FIG. 3] configured to detect when a door of the vehicle is opened or closed to generate a door operation signal [e.g., as shown by the top graph in FIG. 15 of Okamura (JP, ‘517) (“
    PNG
    media_image3.png
    63
    108
    media_image3.png
    Greyscale
” = door)]; 
a controller [e.g., shown in FIG. 1 of Okamura (JP, ‘517); and also at 4 in FIG. 3] configured to perform control for a damping force of a damper by using the door operation signal [e.g., as shown in FIGS. 13 and 15 of Okamura (JP, ‘517), and as described e.g., in the abstract; where when it is determined at 101 that the vehicle is in a stopped state (101, YES), and that vehicle height is not currently being controlled or the control recently turned off (102, NO and 109, NO), it is then determined at 113 whether the Open/Closed state of the door detected by the door sensor SD is in the open state; and when the door has been opened while the vehicle is stopped (113, YES), then if (when a person gets off the vehicle and the vehicle moves upwardly) the relative velocity is positive, the  damping in the shock absorber is controlled at 106 to “HS” to make the extension side of the shock absorber into hard characteristics (larger kgf in FIG. 6), while if (when a person gets on the vehicle and the vehicle moves downwardly) the relative velocity is negative (114, NO and 115, NO), then damping in the shock absorber is controlled at 108 to “SH” to make the compression side of the shock absorber into hard characteristics (larger kgf in FIG. 6)] when the controller receives the signal of the vehicle speed from the speed sensor [e.g., when the vehicle speed (e.g., from the vehicle speed sensor SV in FIG. 3 of Okamura (JP, ‘517)) indicates the vehicle is stopped e.g., 0 km/h, at Step 101 in FIG. 13];
wherein the controller is configured to determine a duration time [e.g., the time during which the door is open as shown in FIG. 15 of Okamura (JP, ‘517); and the predetermined time period after the door is closed during which damping force control of the damper continues, as taught by Izawa et al. (JP, ‘318), with the time obviously being measured/determined by a count of a timer/clock in the control unit 4 of Okamura et al. (JP, ‘517), as would have been conventional for the CPU 4b in Okamura (JP, ‘517)] by counting a door operation time period based on the door operation signal [e.g., when the door is open as in FIGS. 14 and 15 of Okamura (JP, ‘517); and for the predetermined time (obviously counted) after the door is closed, as taught by Izawa et al. (JP, ‘318), with the closing of the door being a door operation] and control the damper by applying a current to the damper during the duration time [e.g., as taught by both Okamura et al. (JP, 517) with the drive current for the pulse motor 3 in FIGS. 3, 4, 15, and 17; and by Izawa et al. (JP, ‘318) e.g., with the current supplied to (the coil 28 of) the variable damper 14 in FIGS. 1 and 2];
The implemented or modified Okamura (Japan, 517) car height adjusting device having variable damping force and method may not reveal an ambient detection sensor, or that the controller controls the damping force when a signal from the ambient detection sensor is received.
However, in the context/field an electronic controller for a shock absorber, Cho (Korea, ‘129) reveals:
per claim 1, an ambient detection sensor [e.g., a radar or camera or lidar sensor (e.g., 410) of a rear side warning system 220; e.g., paragraph [0036]] configured to detect a diagonal-front or diagonal-rear vehicle approaching the vehicle [e.g., for example, the diagonal-rear vehicle 240 as shown in FIG. 3] to generate an ambient detection sensor signal [e.g., as when the vehicle (240) is detected, at Step 110 in FIG. 1]; and 
a controller [e.g., 300 in FIG. 4] configured to perform control for a damping force of a damper [e.g., to perform damping control when e.g., a large vehicle in a lane change support area (LCA) diagonally approaches (FIG. 3) the host vehicle at a relative speed, a garage control operation of lowering the height of the host vehicle can be performed at Step 150, and when the approaching vehicle is in a blind spot of the host vehicle (e.g., 161 in FIG. 2), damping control is performed by the ECS to provide stability from the lateral wind generated by the approaching vehicle] by using the ambient detection sensor signal when the controller receives the signal of the vehicle speed from the speed sensor [e.g., when the speed of the host vehicle is less than the speed of the approaching vehicle, so that the relative speed is greater, as determined at Step 140];
It would have been obvious at the time the application was filed to implement or further modify the Okamura (Japan, ‘517) car height adjusting device having variable damping force and method so that a radar, camera, or lidar of a rear side warning system (220) of the (host) vehicle would have been provided and used in order to detect diagonally-approaching vehicles, as taught by Cho (Korea, ‘129), and so that when the approaching vehicle was a large vehicle approaching at a (greater) relative speed and was in a blind spot of the host vehicle, the car height adjusting device of Okamura (Japan, ‘517) would have been controlled to lower the height of the vehicle and provide additional damping control, as taught by Cho (Korea, ‘129) , in order to ensure the stability of the host vehicle from the horizontal wind generated by the approaching vehicle, as combining prior art elements according to known methods to yield predictable results (KSR), and a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Okamura (Japan, ‘517)  car height adjusting device having variable damping force and method would have rendered obvious:
per claim 2, depending from claim 1, wherein the controller detects when a passenger enters or exits the vehicle using the door operation signal [e.g., as shown and described with respect to FIG. 15 in Okamura (Japan, ‘517)]; and wherein the controller increases the damping force of the damper when the door operation signal is input [e.g., by implementing a hard shock absorber characteristic/setting in Okamura (Japan, ‘517), to provide either the “HS” shock absorber configuration (when the person gets off) or the “SH” shock absorber configuration (when the person gets on)];
per claim 11, a method of performing variable control for a damping force of a damper of a vehicle [e.g., as shown in FIGS. 13 and 15 of Okamura (Japan, ‘517), and in FIGS. 1 and 2 of Cho (Korea, ‘129); and as described in claim 1 of Izawa et al. (JP, ‘318)], the method comprising: 
detecting a vehicle speed of the vehicle [e.g., in Okamura (Japan, ‘517), the vehicle speed sensor e in FIG. 1, and the vehicle speed sensor SV in FIG. 3, for generating a signal such as when V = 0 km/h; and the “speed measurement sensor” in Cho (Korea, ‘129), for determining that the relative speed of the approaching vehicle is greater]; 
determining, by a controller, in response to opening or closing of a door when a door operation signal is input [e.g., the door sensor j in FIG. 1, and the door sensor SD in FIG. 3 of Okamura (Japan, ‘517), e.g., that provides the operation signal as shown by the top graph in FIG. 15 (“
    PNG
    media_image3.png
    63
    108
    media_image3.png
    Greyscale
” = door)]; 
determining, by the controller, when a diagonal-front or diagonal-rear vehicle approaches the vehicle using an ambient detection sensor generating an ambient detection sensor signal [e.g., in Cho (Korea, ‘129), to perform damping control when e.g., a large vehicle in a lane change support area (LCA) diagonally approaches (FIG. 3) the host vehicle at a relative speed, a garage control operation of lowering the height of the host vehicle can be performed at Step 150, and when the approaching vehicle is in a blind spot of the host vehicle (e.g., 161 in FIG. 2), damping control is performed by the ECS to provide stability from the lateral wind generated by the approaching vehicle]; and 
performing, by the controller, the variable control for the damping force of the damper using the door operation signal and the ambient detection sensor signal [e.g., as shown in FIGS. 13 and 15 of Okamura et al. (Japan, ‘517), as described above, so that the damping in the shock absorber is controlled at 106 to “HS” to make the extension side of the shock absorber into hard characteristics (larger kgf in FIG. 6), and at 108 to “SH” to make the compression side of the shock absorber into hard characteristics (larger kgf in FIG. 6); and in Cho (Korea, ‘129), when the speed of the host vehicle is less than the speed of the approaching vehicle, so that the relative speed is greater, as determined at Step 140];
wherein the controller is configured to determine a duration time [e.g., the time during which the door is open as shown in FIG. 15 of Okamura (JP, ‘517); and the predetermined time period after the door is closed during which damping force control of the damper continues, as taught by Izawa et al. (JP, ‘318), with the time obviously being measured/determined by a count of a timer/clock in the control unit 4 of Okamura et al. (JP, ‘517), as would have been conventional for the CPU 4b in Okamura (JP, ‘517)] by counting a door operation time period based on the door operation signal [e.g., when the door is open as in FIGS. 14 and 15 of Okamura (JP, ‘517); and for the predetermined time (obviously counted) after the door is closed, as taught by Izawa et al. (JP, ‘318), with the closing of the door being a door operation] and controlling the damper by applying a current to the damper during the duration time [e.g., as taught by both Okamura et al. (JP, 517) with the drive current for the pulse motor 3 in FIGS. 3, 4, 15, and 17; and by Izawa et al. (JP, ‘318) e.g., with the current supplied to (the coil 28 of) the variable damper 14 in FIGS. 1 and 2];
per claim 12, depending from claim 11, wherein the performing of the variable control of the damping force of the damper includes: detecting entry or exit of a passenger into or from the vehicle using the door operation signal [e.g., as shown and described with respect to FIG. 15 in Okamura (Japan, ‘517)]; and increasing the damping force of the damper when the door operation signal is input [e.g., by implementing a hard shock absorber characteristic/setting in Okamura (Japan, ‘517), to provide either the “HS” shock absorber configuration (when the person gets off) or the “SH” shock absorber configuration (when the person gets on)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Yamaoka (5,440,488) shows as conventional in FIGS. 4, 5, 6, 7A to 9C, 10 to 12, and 17A to 17D and describes in English those (e.g., conventional) portions of Okamura (JP, ‘517) that are shown (and described in Japanese) in FIGS. 5, 6, 7, 8A to 10C, 11 to 13, and 17, respectively, with e.g., apparently identical FIG. content between the publications.
Proefke et al. (2005/0035658), Tourneur et al. (2005/0231337), Shaw (2013/0009766), Simha (2013/0135088), and Oomi (2017/0247918) each reveal (conventional) timers/counters/clocks that run when a vehicle door is opened.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Applicant seems to argue at page 8 of the Remarks filed 28 July 2021 that because Steps 106, 108, and 112 in FIG. 14 of Okamura (JP, ‘517) are directly connected to an END step, the flowchart cannot cycle through the Step 113 repeatedly, e.g., as a possible count of how long the door is in fact determined to be open, e.g., since it “END”s and cycling is blocked.  The examiner believes this interpretation of Okamura (JP, ‘517) is extremely limited and apparently incorrect, being at odds both with common understandings of how vehicle control flowcharts cycle repeatedly/continuously during vehicle operation and also with paragraph [0042] in Okamura (JP, ‘517) that expressly indicates, “With the above, one control flow is completed, and thereafter, the above control flow is repeated.”
        2 See Step 113 in FIG. 14 of Okamura (JP, ‘517).
        3 Quoting the MPEP at 714, II., C., “A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented.”
        4 The examiner acknowledges that this phrase is repeated at paragraph [0086] of the published specification.
        5 The examiner marks below/on the next page, on applicant’s FIG. 5 as double-ended arrows, three possible interpretations of the “door operation time period” and one interpretation of the “duration time”, as interpreted in light of the specification:
        
    PNG
    media_image1.png
    548
    696
    media_image1.png
    Greyscale

        6 See Step 113 in FIG. 14 of Okamura (JP, ‘517).
        7 The translated legends for FIG. 15 are shown below/on the next page, as provided by U.S.P.T.O. STIC Translation Branch:
        
        
    PNG
    media_image2.png
    609
    914
    media_image2.png
    Greyscale

        
        8 The bottom graph in FIG. 17 represents, “Pulse motor target damping force position”, per Google machine translation, with the pulse [stepper] motor obviously being controlled by drive current(s)